Citation Nr: 9933543	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-03 550A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a 
psychiatric disability.  

2.  Entitlement to an increased evaluation for residuals of a 
head injury, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's brother



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal pertaining to the 
increased rating issue has been obtained by the RO.  

2.  The claim of entitlement to secondary service connection 
for a psychiatric disability is not plausible.  

3.  The veteran's residuals of a head injury result in 
subjective complaints, such as headaches, and eye pain.  

4.  The evidence does not demonstrate the presence of multi- 
infarct dementia.

5.  The service-connected disability does not result in 
marked interference with employability or frequent periods of 
hospitalization.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to secondary service connection 
for a psychiatric disability is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a head injury have not been met. 38 
U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8045, 9304 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Secondary Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board finds that the 
veteran's claim for secondary service connection is not well 
grounded, and there is no further duty to assist the veteran 
in the development of his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (1999).  See Allen v. Brown, 8 Vet.App. 448 (holding 
that when aggravation of a non-service-connected disorder is 
proximately due to or is the result of a service-connected 
disability, that extent of aggravation is service connected 
on a secondary basis).  

A claim for secondary service connection, like all claims, 
must be well-grounded. Reiber v. Brown, 7 Vet. App. 513 
(1995).  Generally, when a veteran contends that his or her 
service-connected disability has caused a new disability, he 
or she must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).  

Where a determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required to establish that the claim is well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  As 
stated above, in Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a) (West 1991).  The 
test is an objective one which explores the likelihood of 
prevailing on the claim under the applicable standards.  See 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Although the 
claim need not be conclusive, it must be accompanied by 
evidence.  Furthermore, the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107.  

In Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), the Court stated 
that in order for a claim to be well-grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).

The veteran's service medical records are negative for a 
complaint, diagnosis or treatment of a psychiatric 
disability.  Private medical records first record a diagnosis 
of schizoaffective disorder in April 1993 when the veteran 
was evaluated by Constantine G. Demopoulos, M.A..  At that 
time, the veteran underwent psychological testing.  
Subsequent examination in 1994 by Eric Johnson, Ph.D. found 
major depressive episode, rule out organic mood disorder.  

On VA neurological examination in February 1997, the examiner 
noted that the claims file had been reviewed.  A history was 
taken and an examination was performed.  The examiner 
concluded that one could not make a clear assumption that 
head trauma in 1966 precipitated mental illness almost 30 
years later.  This conclusion was drawn after a comprehensive 
explanation was provided by the examiner.  On VA mental 
disorders examination in February 1997, the examiner also 
concluded that a motor vehicle accident was not a likely 
cause of the veteran's mental disorder.  

The veteran testified in February 1998 that he had not been 
hospitalized for a psychiatric disability although he had 
been incarcerated for mental problems.  He testified that it 
was his belief that his psychiatric disability was due to his 
head injury.  His brother testified that the veteran had many 
problems after service.  A complete transcript is of record.  

While the veteran has been diagnosed with a psychiatric 
disability and is service connected for residuals of a head 
injury, the record fails to include any evidence of a nexus 
between the service-connected disability and the current 
disability (medical evidence), and therefore the third 
requisite element for the presentation of a well grounded 
claim has not been met. Caluza v. Brown, 7 Vet.App. 498 
(1995).  

Accordingly, the claim must be denied since it is not well 
grounded.  This is so because the evidence of record has 
disclosed no relationship between his service-connected 
residuals of a head injury and a current psychiatric 
disability.   Because the veteran's claim for service 
connection is not well grounded, VA is under no duty to 
further assist him in developing facts pertinent to that 
claim. 38 U.S.C.A. § 5107(a) (West 1991). 

The Board is aware of the veteran's statements and hearing 
testimony offered in his behalf.  While the veteran and other 
lay individuals are competent to provide evidence of visible 
symptoms, they are not competent to provide evidence that 
requires medical knowledge.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992). There is no objective evidence of record 
in the form of medical treatment or examination records that 
show that the veteran has a psychiatric disability due to his 
service-connected residuals of a head injury.  In fact, VA 
examiners have specifically found that no causal relationship 
exists.  The veteran has provided no medical opinion linking 
any current disability to his service-connected disability.   
Therefore, the Board finds that the veteran's claim for 
service connection is not well grounded.

The veteran is free at any time in the future to submit 
evidence in support of his claim.  A medical opinion linking 
any current findings with his service-connected disability 
would be helpful in well grounding his claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).


II.  Increased Evaluation

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to the 
VA's statutory duty to assist the veteran in the development 
of the claim. 38 U.S.C.A. § 5107(a).

In April 1966, the veteran sustained a head injury when he 
was involved in a motor vehicle accident in service.  On 
private examination in January 1994, rule out organic mood 
disorder was among the diagnoses.  The veteran was examined 
by VA in February 1997, and he complained of headaches 
treated which he treated with aspirin.  Examination showed 
cranial nerves II through XII intact with no gross motor or 
sensory deficits.  There was no ataxia.  Service connection 
was granted in April 1997 for residuals of a head injury, and 
a 10 percent evaluation was assigned under Diagnostic Code 
8045.  

The veteran and his brother presented testimony at a formal 
hearing before a VA hearing officer in February 1998.  At 
that time, the veteran testified that he had a lot of pain 
and headaches which occurred 3 or 4 times a week.  He 
testified that the pain was severe and that he took aspirin 
for relief.  He also stated that he was dizzy often, and that 
he had blurred vision at times.  He reported having eye 
aches.  A complete transcript is of record.  

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Purely subjective complaints, following trauma, such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304 which provides for dementia 
due to head trauma.  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  Purely neurological 
disabilities such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc. resulting from brain trauma are 
rated under the diagnostic codes specifically dealing with 
such disabilities. 38 C.F.R. § 4.124a, Code 8045 (1999).

A review of the findings on examination and treatment records 
show that the veteran's residuals of a head injury are 
consistent with the complaints set forth in Diagnostic Code 
8045.  These include headaches, dizziness and eye pain.  
There is no evidence of nor any confirmed diagnosis of any 
disability such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, or of multi- infarct dementia.  Under these 
provisions, a rating in excess of 10 percent is specifically 
prohibited under Code 8045.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of Title 38, 
Code of Federal Regulations, whether or not they were raised, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that there are no circumstances of 
an exceptional or unusual nature for an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated, or which otherwise 
"render[s] impractical the application of the regular 
schedular standards." 38 C.F.R. § 3.321(b)(1) (1999).  Hence, 
RO referral of the case for extraschedular rating, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996). 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO).  


ORDER

Secondary service connection for a psychiatric disability is 
denied.  

An increased evaluation for residuals of a head injury is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

